Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Response to Arguments
Applicant's arguments with respect to claims 12, 20, and 26 have been considered but are moot in view of the new ground(s) of rejection. Applicant’s arguments are directed to the amended subject matter; new citations in existing prior art Fauceglia is provided below. Further citations are relevant to how RNN and CNN iterations are used to read upon the amended claim language under BRI.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 14-16, 19, 20, 22, 23, 26, 28, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20180137404 A1 Fauceglia; Nicolas R. et al. (hereinafter Fauceglia).
Re claims 12, 20, and 26, Fauceglia teaches
12. (New) A method comprising: generating, based on textual data, a matrix of word vectors, each word vector of the matrix corresponding to a word of the textual data; (expressly a matrix with vectors, input words/text of non-fixed length, word relationships such as surrounding text extracted this is contextual and foreshadows a topic initially, convolution takes place, put into fixed length form, common forward and backward usage combined as scores in a RNN scheme, varying embodiments such as for LSTM substitution 0005 0032 0033 0009 0022 0023 0045 0048 claim 2, fig. 2 and 5)
obtaining, by the processor, output vectors representing forward and backward contextual semantic relationships by inputting the matrix of word vectors into a bidirectional recurrent neural network to pre-process the matrix of word vectors into the output vectors;  (using 0045 with 0046 and fig. 2 forward and backward in an RNN followed by Abstract with 0015 and fig. 3 CNN + RNN, finally in fig. 3-5 with 0028-0029 and 0055-0058 there are CNN to RNN to CNN and back to RNN nth number of times as iterations e.g. at least in step 197 back to step 165 where RNN data is input to CNN data for predictive purposes using a base example “traveled to” and “Detroit”, input words/text of non-fixed length, word relationships such as surrounding text extracted this is contextual and foreshadows a topic initially, convolution takes place, put into fixed length form, common forward and backward usage combined as scores in a RNN scheme) 
obtaining, by the processor, _a convolution result related to a topic by inputting the output vectors output by the bidirectional recurrent neural network into a convolutional neural network, the convolution result comprising a topical representation of the matrix of word vectors; and  (using 0045 with 0046 and fig. 2 forward and backward in an RNN followed by Abstract with 0015 and fig. 3 CNN + RNN, finally in fig. 3-5 with 0028-0029 and 0055-0058 there are CNN to RNN to CNN and back to RNN nth number of times as iterations e.g. at least in step 197 back to step 165 where RNN data is input to CNN data for predictive purposes using a base example of capturing topical coherence means an extraction of input topic compared to prediction topic(s), “traveled to” and “Detroit” for example, input words/text of non-fixed length, word relationships such as surrounding text extracted this is contextual and foreshadows a topic initially, convolution takes place, put into fixed length form, common forward and backward usage combined as scores in a RNN scheme, varying embodiments such as for LSTM substitution)
obtaining, based on the convolution result by the processor, a fixed-length vector representing a semantic encoding of the textual data based on the convolution result, the semantic encoding representing the topic of the textual data.  (using 0045 with 0046 and fig. 2 forward and backward in an RNN followed by Abstract with 0015 and fig. 3 CNN + RNN, finally in fig. 3-5 with 0028-0029 and 0055-0058 there are CNN to RNN to CNN and back to RNN nth number of times as iterations e.g. at least in step 197 back to step 165 where RNN data is input to CNN data for predictive purposes using a base example where sequences are encoding, any vector data thereafter initial fixed length transform is fixed, capturing topical coherence means an extraction of input topic compared to prediction topic(s), “traveled to” and “Detroit” for example, input words/text of non-fixed length, word relationships such as surrounding text extracted this is contextual and foreshadows a topic initially, convolution takes place, put into fixed length form, common forward and backward usage combined as scores in a RNN scheme, varying embodiments such as for LSTM substitution) 
Although Fauceglia teaches CNN and RNN jointly and separately in embodiments, it fails to teach RNN output to CNN in such embodiments directed to RNN output into CNN.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Fauceglia to incorporate the above claim limitations as taught by embodiments of 0055-0058 with 0028-0029 and fig. 3-5 in Fauceglia to improve the existing embodiments with nth iterative RNN to CNNN to RNN iterations to predictive purposes, and to allow for alternative substitutional concepts to achieve the same RNN based results to allow for the same results to address specific shortcomings that are present in types of like kind computations such as when certain patterns emerge e.g. disappearing data, very small data inputs, etc. such that other methods used for recurrent operations are otherwise analogous.

Re claims 14, 22, and 28, Fauceglia teaches
14. (New) The method of claim 13, the inputting the matrix of word vectors into the bidirectional recurrent neural network to pre-process the matrix of word vectors into the output vectors comprising: performing forward processing to obtain a first semantic dependency relationship between each word vector of the matrix and a preceding contextual text; (forward, common forward and backward usage combined as scores in a RNN scheme… input words/text of non-fixed length, word relationships such as surrounding text extracted this is contextual and foreshadows a topic initially, convolution takes place, put into fixed length form, common forward and backward usage combined as scores in a RNN scheme, varying embodiments such as for LSTM substitution 0005 0032 0033 0009 0022 0023 0045 0048 claim 2, fig. 2 and 5)
performing backward processing to obtain a second semantic dependency relationship between each word vector of the matrix and a following contextual text; (backward, common forward and backward usage combined as scores in a RNN scheme… input words/text of non-fixed length, word relationships such as surrounding text extracted this is contextual and foreshadows a topic initially, convolution takes place, put into fixed length form, common forward and backward usage combined as scores in a RNN scheme, varying embodiments such as for LSTM substitution 0005 0032 0033 0009 0022 0023 0045 0048 claim 2, fig. 2 and 5) and 
generating the output vectors based on the first semantic dependency relationship and second semantic dependency relationship. (combined data from forward and backward… common forward and backward usage combined as scores in a RNN scheme… input words/text of non-fixed length, word relationships such as surrounding text extracted this is contextual and foreshadows a topic initially, convolution takes place, put into fixed length form, common forward and backward usage combined as scores in a RNN scheme, varying embodiments such as for LSTM substitution 0005 0032 0033 0009 0022 0023 0045 0048 claim 2, fig. 2 and 5)

Re claim 15, Fauceglia teaches
15. (New) The method of claim 13, the inputting the matrix of word vectors into the bidirectional recurrent neural network to pre-process the matrix of word vectors into the output vectors comprising performing computations using a long short-term memory (LSTM) unit of the bidirectional recurrent neural network. (input words/text of non-fixed length, word relationships such as surrounding text extracted this is contextual and foreshadows a topic initially, convolution takes place, put into fixed length form, common forward and backward usage combined as scores in a RNN scheme, varying embodiments such as for LSTM substitution 0005 0032 0033 0009 0022 0023 0045 0048 claim 2, fig. 2 and 5)

Re claims 16, 23, and 29, Fauceglia teaches
16. (New) The method of claim 12, the obtaining the fixed-length vector as the semantic encoding of the textual data comprising performing pooling on the convolution result to obtain the fixed-length vector as the semantic encoding of the textual data. (pooling used expressly, 0024 0034, input words/text of non-fixed length, word relationships such as surrounding text extracted this is contextual and foreshadows a topic initially, convolution takes place, put into fixed length form, common forward and backward usage combined as scores in a RNN scheme, varying embodiments such as for LSTM substitution 0005 0032 0033 0009 0022 0023 0045 0048 claim 2, fig. 2 and 5)


Re claim 19, Fauceglia teaches
19. (New) The method of claim 12, the textual data having varying-lengths. (initial input is not fixed per se, input words/text of non-fixed length, word relationships such as surrounding text extracted this is contextual and foreshadows a topic initially, convolution takes place, put into fixed length form, common forward and backward usage combined as scores in a RNN scheme, varying embodiments such as for LSTM substitution 0005 0032 0033 0009 0022 0023 0045 0048 claim 2, fig. 2 and 5)


Claims 17, 24, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20180137404 A1 Fauceglia; Nicolas R. et al. (hereinafter Fauceglia) in view of US 20180260414 A1 Gordo Soldevila; Albert (hereinafter Gordo).
Re claims 17, 24, and 30, Fauceglia teaches fixed length and vector encoding operations for real data in topic extraction:
17. (New) The method of claim 16, the performing pooling on the convolution result to obtain the fixed-length vector as the semantic encoding of the textual data comprising: (initial input is not fixed per se, input words/text of non-fixed length, word relationships such as surrounding text extracted this is contextual and foreshadows a topic initially, convolution takes place, put into fixed length form, common forward and backward usage combined as scores in a RNN scheme, varying embodiments such as for LSTM substitution 0005 0032 0033 0009 0022 0023 0045 0048 claim 2, fig. 2 and 5)
However Fauceglia while teaching RNN and CNN iterations, fails to teach
performing max-pooling on the convolution result to eliminate varying lengths associated with the convolution result and obtaining a fixed- length vector of real numbers as the semantic encoding of the textual data, a value of an element of the vector representing an extent to which the textual data reflects the topic. (Gordo known uses of Maxpooling, taking the best data from the matrix/vector as in Maxpooling for instance applicable to text data extracted from speech/images 0024 0103 0105)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Fauceglia to incorporate the above claim limitations as taught by Gordo to allow for specificed pooling as in Fauceglia to use Maxpooling when the data contains multiple topics such as to narrow the nth best from a dataset in the instance multiple are present and not simply one which commonly occurs in text mining or processing, thereby improving Fauceglia to save resources for limited topic extraction and reserve Maxpooling when needed for further processing.


4.	Claims 18, 25, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20180137404 A1 Fauceglia; Nicolas R. et al. (hereinafter Fauceglia) in view of US 9959272 B1 Canek, David et al (hereinafter Canek).

Re claim 18, Fauceglia while teaching RNN and CNN iterations, fails to teach
18. (New) The method of claim 12, the obtaining the convolution result related to the topic comprising: performing linear convolution on the output vectors using a convolution kernel, the convolution kernel being related to the topic; and performing nonlinear transformation on a result of the linear convolution to obtain the convolution result. (Canek non-linear to linear and visa versa in kernel/filter col 7 line 35 to col 8 line 4)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Fauceglia to incorporate the above claim limitations as taught by Gordo to allow for improved classification and distributed probabilities within the matrix of Fauceglia by using filter per words (or kernel per word) to reduce zero-padding for instance.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US 10445356 B1	Mugan; Jonathan William et al.
Fixed length matrix

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COLUCCI whose telephone number is (571)270-1847.  The examiner can normally be reached on M-F 9 AM - 7 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached at (571)272-7516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL COLUCCI/Primary Examiner, Art Unit 2655                                                                                                                                                                                               (571)-270-1847
Examiner FAX:  (571)-270-2847
Michael.Colucci@uspto.gov